ACCEPTED
                                                                         03-14-00725-CV
                                                                                4260131
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                   2/24/2015 12:27:25 PM
                                                                        JEFFREY D. KYLE
                                                                                  CLERK
                     NO. 03-14-00725-CV

                                                        FILED IN
                                                 3rd COURT OF APPEALS
                         IN THE                       AUSTIN, TEXAS
                 THIRD COURT OF APPEALS          2/24/2015 12:27:25 PM
                      AUSTIN, TEXAS                  JEFFREY D. KYLE
                                                          Clerk


                      GEORGE GREEN
                                     Appellant

                            VS.

  PORT OF CALL HOMEOWNERS ASSOCIATION, RANDOLPH HARIG,
          PHILLIP JACOBS, JOHN ROSS BUCHHOLTZ AND
                    RICHARD PAT MCELROY

                                     Appellees


                      On Appeal from the
                     RD
                    33 DISTRICT COURT
                 of LLANO COUNTY, TEXAS


      APPELLEES’ SECOND AGREED MOTION TO EXTEND
                   TIME TO FILE BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

    NOW COME PORT OF CALL HOMEOWNERS ASSOCIATION,

RANDOLPH HARIG, PHILLIP JACOBS, JOHN ROSS BUCHHOLTZ AND
RICHARD PAT MCELROY (“Appellees”), filing their Second Motion to Extend

Time to File Brief1, and would show unto this Court as follows:

                                             A.
                                           PARTIES

1.       Appellant Garlan Green was a member of the Port of Call Homeowners

Association (HOA). Garlan Green has passed away.

2.       Appellant George Green is Garlan’s son and has represented him in this suit

by a Power of Attorney. (CR 136).

3.       Appellees are the HOA and individual board members.

                                           B.
                                      INTRODUCTION

4.       While subject to further discovery, the case involves claims against the

Appellees claiming they violated the organizational documents of the

Homeowners’ Association for breach of contract, the Property Code, and a breach

of fiduciary duty. Appellants seeking review of an order they claim to be an

injunction filed this Appeal. They base the appeal on §51.014(a)(4) and Chapter

65 of the Texas Civil Practice and Remedies Code. Appellees understand the

Order from which Appellants sought relief is a discovery sanction. Wood v

Moriarty, 940 S.W.2d 359 (Tex. App—Dallas, 1997, no pet.)




1
    The first extension was not opposed.

                                             -2-
                                         C.
                                 PROCEDURAL HISTORY

5.       In the trial court, a motion was filed by the Appellees seeking protection

from Appellant George Green’s discovery actions. (CR 114-130) After an order

for protection was granted, Appellant George Green continued conduct Appellees

believed subject to the order of protection.            Thus, Appellees filed a Motion to

Enforce the Order. (CR 153) A hearing was held on that Motion on October 14,

2014. (CR 175) The Judge granted the Motion to Enforce the Protective Order and

entered an Order on October 21, 2014. (CR 175)2 That is the order that is the

subject of this appeal.

6.       Subsequently, the trial court held a hearing about the scope of the order

appealed and vacated that order.

7.       As a result of the trial court’s action, Appellees have filed a Motion to

Dismiss the case because the order is moot.

8.       The Appellant has responded.

                                  D.
               EXTENSION OF DATE TO FILE BRIEF REQUESTED

9.       Parties previously agreed to an extension of Appellees’ deadline to file their

Brief.




2
    A copy of that Order was also attached to Appellant’s Docketing Statement.


                                                -3-
10.   Since that order, Appellees have filed a Motion to Dismiss the appeal

because of mootness as noted above.

11.   The Parties have agreed to a two-week extension on the deadline for

Appellees to file a responsive brief from the time the Motion to Dismiss is ruled on

by the Court.

12.   Under these circumstances, Appellees pray the Court grant this Motion and

extend their deadline to file their brief until two-weeks after the Motion to Dismiss

is ruled on by the Court.

                                       E.
                                   CONCLUSION

      WHEREFORE, PREMISES CONSIDERED, Appellees pray that the Court

of Appeals for the Third District of Texas at Austin extend the deadline for filing

of Appellees’ brief for two-weeks after the motion is ruled on and further pray for

further relief that they may be justly entitled to at law or in equity.




                                           -4-
                                              Respectfully submitted,

                                              WRIGHT & GREENHILL, P.C.
                                              221 W. 6th Street, Suite 1800
                                              Austin, Texas 78701
                                              512/476-4600
                                              512/476-5382 (Fax)
                                              rpringle@w-g.com
                                              hcoughlin@w-g.com
                                              mthompson@w-g.com

                                               /s/ Mike Thompson, Jr.
                                              By:
                                                  Brantley Ross Pringle, Jr.
                                                  State Bar No. 16330001
                                                 Heidi A. Coughlin
                                                 State Bar No. 24059615
                                                 Mike Thompson, Jr.
                                                 State Bar No. 19898200

                                              ATTORNEYS FOR APPELLEES
                                              PORT OF CALL HOMEOWNERS
                                              ASSOCIATION, RANDOLPH
                                              HARIG, PHILLIP JACOBS, JOHN
                                              ROSS BUCHHOLTZ AND RICHARD
                                              PAT MCELROY

                     CERTIFICATE OF CONFERENCE

      Appellant agrees to a two-week extension for Appellees to file their brief
from the time the Motion To Dismiss is decided.

                     NOTICE OF ELECTRONIC FILING

       The undersigned counsel certifies that on the 24th day of February, 2015, he
has electronically filed the foregoing document with the Third Court of Appeals
Austin, Texas, Clerk’s Office using the electronic filing system through ProDoc
efiling2 and counsel will send notification of such filing to Mr. David Junkin and
Mr. L. Hayes Fuller, III.

                                        -5-
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has
been served on the following via facsimile, in accordance with the Texas Rules of
Civil Procedure, on this 24th day of February, 2015.

David Junkin
LAW OFFICE OF DAVID JUNKIN
P. O. Box 2910
Wimberley, TX 78676

L. Hayes Fuller, III
NAMAN HOWELL SMITH & LEE, P.L.L.C
400 Austin Avenue, Suite 800
P. O. Box 1470
Waco, TX 75703-1470
                                /s/ Mike Thompson, Jr.

                                              Brantley Ross Pringle, Jr.
                                              Heidi Coughlin
                                              Mike Thompson, Jr.




                                        -6-